 1

 2

 3

 4

 5

 6

 7

 8

 9                                    UNITED STATES DISTRICT COURT

10                                    EASTERN DISTRICT OF CALIFORNIA

11

12   PETER BURCHETT,                                  Case No. 1:19-cv-00055-LJO-EPG (PC)

13                       Plaintiff,                   ORDER DENYING PLAINTIFF’S MOTION
                                                      FOR RECONSIDERATION AND FOR A
14          v.                                        DISTRICT COURT INVESTIGATOR

15   JANE DOE, et al.,                                (ECF NO. 39)

16                       Defendants.

17

18

19          Peter Burchett (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in

20   this civil rights action filed pursuant to 42 U.S.C. § 1983.

21          On March 28, 2019, Plaintiff filed what appeared to be a motion for an emergency hearing

22   on his motion for a temporary restraining order and preliminary injunction. (ECF No. 33). On

23   April 2, 2019, the Court denied Plaintiff’s motion. (ECF No. 35). On April 12, 2019, Plaintiff

24   filed a motion for reconsideration of the Court’s order. (ECF No. 39). Plaintiff also seeks a

25   United States District Court investigator. (Id. at 3).

26          Federal Rule of Civil Procedure 60(b) governs grounds for relief from an order:

27                  On motion and just terms, the court may relieve a party or its legal
                    representative from a final judgment, order, or proceeding for the
28                  following reasons: (1) mistake, inadvertence, surprise, or excusable
                                                       1
 1                  neglect; (2) newly discovered evidence that, with reasonable
                    diligence, could not have been discovered in time to move for a
 2                  new trial under Rule 59(b); (3) fraud (whether previously called
 3                  intrinsic or extrinsic), misrepresentation, or misconduct by an
                    opposing party; (4) the judgment is void; (5) the judgment has been
 4                  satisfied, released, or discharged; it is based on an earlier judgment
                    that has been reversed or vacated; or applying it prospectively is no
 5                  longer equitable; or (6) any other reason that justifies relief.
 6
     Fed. R. Civ. P. 60(b).
 7
            As to Rule 60(b)(6), Plaintiff “must demonstrate both injury and circumstances beyond his
 8
     control that prevented him from proceeding with the action in a proper fashion.” Harvest v.
 9
     Castro, 531 F.3d 737, 749 (9th Cir. 2008) (internal quotations marks and citation omitted).
10
     Additionally, Rule 60(b)(6) “is to be used sparingly as an equitable remedy to prevent manifest
11
     injustice and is to be utilized only where extraordinary circumstances prevented a party from
12
     taking timely action to prevent or correct an erroneous judgment.” (Id.) (internal quotations
13
     marks and citation omitted).
14
            Plaintiff’s motion will be denied. Plaintiff has failed to set forth facts or law that shows
15
     that he meets any of the above-mentioned reasons for granting relief from the order. Moreover,
16
     there is no need for a hearing on Plaintiff’s motion for a preliminary injunction because the Court
17
     has now issued findings and recommendations on the motion (ECF No. 38).
18
            As to Plaintiff’s request for a United States District Court investigator, it will also be
19
     denied. The District Court does not provide investigators for civil cases and there is no
20
     entitlement to an investigator.
21
            Accordingly, IT IS ORDERED that Plaintiff’s motion for reconsideration and for a
22
     District Court investigator (ECF No. 39) is DENIED.
23

24   IT IS SO ORDERED.

25
        Dated:     April 15, 2019                               /s/
26                                                         UNITED STATES MAGISTRATE JUDGE
27

28
                                                       2
